Cardamons, J.
The question presented by this appeal is whether, in a wrongful death action brought by a Canadian domiciliary, the Ontario guest statute may be interposed as an affirmative defense by the defendant driver, a New York domiciliary whose automobile is owned, registered, and insured in New York State. A reading of the majority view in Tooker v. Lopez (24 N Y 2d 569) requires that we answer this question in the negative.
In Tooker the Court of Appeals committed itself to the interest analysis approach in the solution of conflicts-of-laws problems. (Tooker v. Lopez, supra, pp. 590-591, Burke, J. concurring.) It is therefore necessary to analyze the respective interests of Ontario and New York.
The guest statute may only be justified as a means to prevent fraudulent claims against Ontario defendants and their insurers. “ This purpose can never be vindicated when the insurer is a New York carrier and the defendant is sued in the courts of this State. Under such circumstances, the jurisdiction enacting such a guest statute has absolutely no interest in the application of its law.” (Tooker v. Lopez, supra, p. 575.) This holding *72controls in the case before us and completely disposes of the interest of the Province of Ontario.
The defendant decedent, a domiciliary of New York State, the owner-operator of an automobile registered and insured in New York, is burdened with this State’s “ grave concern ” that motorists shall he financially responsible for their negligent acts. As expressed in Tooker v. Lopez (supra, p. 577): “ The Legislature, in requiring that insurance' policies cover liability for injuries regardless of where the accident takes place (Vehicle & Traffic Law, § 311, subd. 4) has evinced commendable concern not only for residents of this State, hut residents of other States who may be injured as a result of the activities of New York residents.” Nothing in this expressed policy of New York suggests a distinction between guests, pedestrians, or other insured persons with respect to the liability of a negligent driver to an innocent victim. (Tooker v. Lopez, supra, p. 576.)
While the law of the Province of Ontario is normally applicable where passenger and driver are differently domiciled, nevertheless, the lex loci delicti may be displaced, where such will advance the substantive law purposes of New York without impairing the multi-State system or creating great uncertainty for litigants (Tooker v. Lopez, supra, p. 585, Fuld, Ch. J., concurring).
“ The rule which has evolved * * * is that the law of the jurisdiction having the greatest interest in the litigation will be applied and that the facts or contacts which obtain significance in defining State interests are those which relate to the purpose of the particular law in conflict ’ ’ (Miller v. Miller, 22 N Y 2d 12,15-16). An examination of the facts in the instant case in light of the policy considerations which underlie the conflicting laws makes it clear that the interest of New York with respect to the responsibility of an injured driver to an injured passenger predominates over the interest of Ontario as embodied in its guest statute. Furthermore, the application of Ontario law “ would defeat a legitimate interest of the forum State without serving a legitimate interest of any other State ” (Tooker v. Lopez, supra, p. 576, quoting Intercontinental Planning v. Daystrom, Inc., 24 N Y 2d 372, 385).
Analysis of the policies underlying the conflicting New York and Ontario laws clearly demonstrates that the domicile of the plaintiff-guest is immaterial on the facts of this case. A contrary conclusion seems to us to lead to possible inconsistent results. For example, if a New York domiciliary was also a passenger in defendant’s car, the guest statute would not bar *73his recovery. Such inconsistent results would create uncertainty for litigants and should be avoided.
Finally, the Ontario guest statute has no direct effect on the Canadian National Railway’s liability to the plaintiff, because the Negligence Act relates merely to the amount of contribution between negligent defendants (Ontario Rev. Stat. of 1960, ch. 261). Since its pleading is of no benefit to this Canadian defendant, but does work to the prejudice of the plaintiff, the motion to strike it should also have been granted.